—In an action to recover damages for dental malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered April 21, 1999, which granted the defendant’s motion for partial summary judgment with respect to all acts of negligence occurring before February 1, 1995.
Ordered that the order is affirméd, with costs.
The Supreme Court properly determined that the continuous treatment doctrine did not toll the Statute of Limitations applicable to the plaintiffs dental malpractice claim (see, Fasten v Blaustein, 214 AD2d 539; Grassman v Slovin, 206 AD2d 504). While the record demonstrates that the parties were engaged in an ongoing dentist-patient relationship, the plaintiff failed to show that the defendant was providing continuous treatment “for the same illness, injury or condition” underlying his claims of malpractice as alleged in the bill of particulars (CPLR 214-a; Grassman v Slovin, supra; Trebach v Brown, 250 AD2d 449). Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.